DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 12/28/2021 which amended claims 1 and 11 and cancelled claim 12. Claims 1-11 are currently pending in the application for patent.

Claim Objections
Claim 1 is objected to because of the following informalities.
The limitation “the flange is spaced from the second cylinder by a distance” should be revised to read “the flange is spaced from the second cylinder part by a distance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations of claim 1 state that an angle α is formed between the first optical axis and the second optical axis and α is an obtuse angle, but also states that the second cylinder part is sized to interfere with the flange part under a condition where an intersection between the first optical axis and the second optical axis remains at a position where α is an obtuse angle but α= 90 ̊. These two limitations contradict each other and render the claim indefinite. For the purposes of examination this limitation will be interpreted as simply requiring α be an obtuse angle, wherein the second cylinder part does not interfere with the flange part. 
The dependent claims, claims 2-11, are likewise rejected by virtue of their dependency upon indefinite independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 2016/0246038) in view of Gohman (US 2004/0233394) and Kuroda (US 2018/0217489).
Regarding Claim 1, as can best be understood, Amano discloses a projection optical device (Figure 1) configured to project a display image on a reduction side conjugate plane onto an enlargement side conjugate plane to generate a projection image (Paragraph [0047]; wherein it is disclosed that light beams onto which image information is imparted by the image display surface enter the projection optical system via the optical member PP, and are projected onto a screen by the projection optical system), the projection optical device (Figure 1) comprising: 
a first lens group (Figure 1; First Lens Group G21) which has a plurality of lenses (Figure 1; Lenses L21-L26) arranged on a first optical axis (see Figure 1), and light emitted from the reduction side conjugate plane enters the first lens group (see Figure 1 and Paragraph [0039]; wherein it is disclosed that the projection optical system projects images displayed by image display elements provided on a reduction side conjugate plane onto a magnification side conjugate plane as a magnified image); 
a first reflecting element (Figure 1; First Optical Path Bending Means R1) configured to reflect the light emitted from the first lens group (Figure 1; First Lens Group G21) to fold an optical path (see Figure 1 and Paragraph [0049]; wherein it is depicted/disclosed that the optical path bending means R1 bends an optical path of the image light emitted from first lens group G21 with a reflective surface); 
a second lens group (Figure 1; Second Lens Group G22) which has a plurality of lenses (Figure 1; Lenses L27-L28) arranged on a second optical axis (see Figure 1), and the light emitted from the first reflecting element (Figure 1; First Optical Path Bending Means R1) enters the second lens group (see Figure 1; wherein the light emitted from the first optical path bending means R1 enters the lenses L27-L28 of the second lens group G22); 
a second reflecting element (Figure 1; Second Optical Path Bending Means R2) configured to reflect the light emitted from the second lens group (Figure 1; Second Lens Group G22) to fold an optical path (see Figure 1; wherein the second optical path bending means R2 reflects the light emitted from the second lens group G22); 
a third lens group (Figure 1; Third Lens Group G23) which has a plurality of lenses (Figure 1; Lenses L29-L32) arranged on a third optical axis (see Figure 1), and which transmits the light emitted from the second reflecting element (Figure 1; Second Optical Path Bending Means R2) to emit the light toward the enlargement side conjugate plane (see Figure 1 and Paragraph [0039]; wherein it is disclosed that the projection optical system projects images displayed by image display elements provided on a reduction side conjugate plane onto a magnification side conjugate plane as a magnified image).
Amano does not expressly disclose a housing containing the first lens group, the first reflecting element, and the second lens group, the housing comprising a first cylinder part with a flange surrounding the first optical axis and configured to mount the housing to a projector, and a second cylinder part surrounding the second optical axis, wherein the flange is spaced from the second cylinder by a distance, an angle α is formed between the first optical axis and the second optical axis,
	α is an obtuse angle, and 
	the second cylinder part is sized to interfere with the flange part under a condition where an intersection between the first optical axis and the second optical axis remains at the position where α is the obtuse angle but α =90 ̊
Gohman discloses a projection optical device (Figure 3; Lens System 300) configured to project a display image on a reduction side conjugate plane onto an enlargement side conjugate plane to generate a projection image (see Figure 3 and Paragraphs [0021]-[0022] and [0027]-[0029]), the projection optical device (Figure 3; Lens System 300) comprising:
a first lens group (Figure 3; First Relay Lens Stage 315) which has a plurality of lenses arranged on a first optical axis (see Figure 3; Paragraph [0026]; wherein the first optical axis corresponds to the horizontal axis of lens stage 315, wherein lens stage 315 includes any number of suitable lenses), and light emitted from the reduction side conjugate plane enters the first lens group (see Figure 3 and Paragraph [0022]); 
a first reflecting element (Figure 3; Direction-Changing Optics 320) configured to reflect the light emitted from the first lens group (Figure 3; First Relay Lens Stage 315)) to fold an optical path (see Figure 3 and Paragraph [0023]; wherein it is disclosed that the direction-changing optics 320 is used to fold the image path); 
a second reflecting element (Figure 3; Direction-Changing Optics 330) configured to reflect the light emitted from the first reflecting element (Figure 3; Direction-Changing Optics 320) to fold an optical path (see Figure 3 and Paragraph [0023]; wherein the direction changing optic 320 reflects the image light towards the direction changing optic 330 such that the direction changing optic 330 again performs a reflection of the image light such that a direction of light is changed 180 ̊ ); and 
a third lens group (Figure 3; Wide Angle Lens Stage 345) which has a plurality of lenses arranged on a third optical axis (see Figure 3; wherein the third optical axis corresponds to the horizontal axis of second relay lens stage 340 and wide angle lens stage 345), and which transmits the light emitted from the second reflecting element (Figure 3; Direction-Changing Optics 330) to emit the light toward the enlargement side conjugate plane (see Figure 3 and Paragraph [0022]; wherein the image path is redirected from a first input direction through first relay lens stage 315 to a second output direction through wide angle lens stage 345), wherein an angle α is formed between the first optical axis and the second optical axis, α is an obtuse angle (see Paragraph [0023]; wherein it is disclosed that the two fold mirrors 320 and 330 serve the purpose of producing an approximately 180 degree change in the image path and wherein it is further disclosed that the two fold angles produced by direction changing optics 320 and 330 may be different from one another as long as they still produce an approximately 180 degree change in the image path, wherein fold angles such as 45 ̊ , 30 ̊ , 135 ̊ , 180 ̊ , etc may be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection optical device of Amano such that an angle α is formed between the first optical axis and the second optical axis, α is an obtuse angle, as taught by Gohman, because doing so would make the lens system substantially compact such that the device may require less space and be contained within a small package or enclosure (see Gohman Paragraph [0023]).
Amano as modified by Gohman does not expressly disclose a housing containing the first lens group, the first reflecting element, and the second lens group, the housing comprising a first cylinder part with a flange surrounding the first optical axis and configured to mount the housing to a projector, and a second cylinder part surrounding the second optical axis, wherein the flange is spaced from the second cylinder by a distance, the second cylinder part is sized to interfere with the flange part under a condition where an intersection between the first optical axis and the second optical axis remains at the position where α is the obtuse angle but α=90 ̊.
Kuroda discloses a projection optical device (Figure 1; Projection Lens 10) configured to project a display image on a reduction side conjugate plane onto an enlargement side conjugate plane to generate a projection image (see Figure 1 and Paragraph [0043]; wherein it is disclosed that the pattern image displayed on the image forming panel 67 is projected onto the screen 39 by the projection lens 10), the projection optical device (Figure 1; Projection Lens 10) comprising:
a first lens group (Figure 1; Second Lens 22) which has a plurality of lenses arranged on a first optical axis (see Figure 1 and Paragraph [0029]; wherein it is disclosed that the second lens 22 is composed of a plurality of lens groups), and light emitted from the reduction side conjugate plane enters the first lens group (see Figure 1);
a first reflecting element (Figure 1; First Mirror 13) configured to reflect the light emitted from the first lens group (Figure 1; Second Lens 22) to fold an optical path (see Figure 1 and Paragraph [0030]); 
a second lens group (Figure 1; Third Lens 35) arranged on a second optical axis (see Figure 1);
a housing (Figure 1; First and Second Main Body 24/40 and Third Lens Frame 42) containing the first lens group (Figure 1; Second Lens 22) and the first reflecting element (Figure 1; First Mirror 13), and the second lens group (Figure 1; Third Lens 35), the housing (Figure 1; First and Second Main Body 24/40 and Third Lens Frame 42) comprising a first cylinder part (Figure 1; First Main Body 24) with a flange (Figure 1; First Holding Member 15) surrounding the first optical axis (see Figure 1) and configured to mount the housing (see Figure 1 and Paragraph [0031]; wherein it is disclosed that the first holding member 15 integrally holds the first optical system 11 and the first mirror 13) to a projector (see Figure 4 and Paragraph [0031]), and a second cylinder part (Figure 1; Third Lens Frame 42) surrounding the second optical axis (see Figure 1), wherein
the flange (Figure 1; First Holding Member 15) is spaced from the second cylinder (Figure 1; Third Lens Frame 42) by a distance (see Figure 1), wherein 
the second cylinder part is sized to interfere with the flange part under a condition where an intersection between the first optical axis and the second optical axis remains at the position where α is the obtuse angle but α= 90 ̊ (This limitation will be interpreted as merely requiring the second cylinder part not interfere with the flange part as stated in the 112(b) rejection above).
the second cylinder part (Figure 1; Third Lens Frame 42) does not interfere with the flange part (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection optical device of Amano as modified by Gohman to include a housing containing the first lens group, the first reflecting element, and the second lens group, the housing comprising a first cylinder part with a flange surrounding the first optical axis and configured to mount the housing to a projector, and a second cylinder part surrounding the second optical axis, wherein the flange is spaced from the second cylinder by a distance and the second cylinder part does not interfere with the flange part, as taught by Kuroda, wherein upon combination α prevents physical interference between the second cylinder part and the flange part, because doing so would ensure a secure connection between the first lens group and first reflecting element (see Kuroda Paragraph [0031]).
	Regarding Claim 2, Amano as modified by Gohman and Kuroda discloses the limitations of claim 1 as detailed above.
Amano further discloses a posture of the projection image is flipped 180 ̊ with respect to a posture of the display image (see Paragraph [0031]; wherein it is disclosed that images are displayed by image display elements to be projected as enlarged images inverted by 180 degrees).
Amano does not expressly disclose that an angle formed between the second optical axis and the third optical axis is β, and β=180 ̊ - α.
Gohman discloses an angle formed between the second optical axis (Figure 3; wherein the second optical axis corresponds to the vertical direction between direction changing optics 320 and 330) and the third optical axis (see Figure 3; wherein the third optical axis corresponds to the horizontal axis of second relay lens stage 340 and wide angle lens stage 345) is β, and β=180 ̊ - α (see Paragraph [0023]; wherein it is disclosed that the two fold mirrors 320 and 330 serve the purpose of producing an approximately 180 degree change in the image path and wherein it is further disclosed that the two fold angles produced by direction changing optics 320 and 330 may be different from one another as long as they still produce an approximately 180 degree change in the image path, wherein fold angles such as 45 ̊ , 30 ̊ , 135 ̊ , 180 ̊ , etc may be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection optical device of Amano as modified by Gohman and Kuroda as applied to the rejection of claim 1 such that an angle formed between the second optical axis and the third optical axis is β, and β=180 ̊ - α, as taught by Gohman, because doing so would make the lens system substantially compact such that the device may require less space and be contained within a small package or enclosure (see Gohman Paragraph [0023]).
Regarding Claim 3, Amano as modified by Gohman and Kuroda discloses the limitations of claim 1 as detailed above.
Amano as modified by Gohman and Kuroda as applied to the rejection of claim 1 does not expressly disclose that 95 ̊ ≤ α ≤ 110 ̊ .
Gohman discloses that α may be 30 ̊ , 45 ̊ , 90 ̊ , 135 ̊ , 180 ̊, etc (see Paragraph [0023]; wherein it is disclosed that the fold angle provided by direction-changing optic 320 may be approximately 90 ̊ or any of the other aforementioned angles [30 ̊, 45 ̊, 135 ̊, 180 ̊ etc] so long as the combination of the direction-changing optics 320 and 330 produce an 180 ̊ change/turn in the image path).
Although Amano as modified by Gohman and Kuroda does not expressly disclose that 95 ̊ ≤ α ≤ 110 ̊ , it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the angle α such that 95 ̊ ≤ α ≤ 110 ̊ based upon the disclosure of Gohman because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). 
Additionally, modifying the angle α such that 95 ̊ ≤ α ≤ 110 ̊ would make the lens system substantially compact such that the device may require less space and be contained within a small package or enclosure (see Gohman Paragraph [0023]).
Regarding Claim 4, Amano as modified by Gohman and Kuroda discloses the limitations of claim 2 as detailed above.
Amano further discloses the third lens group (Figure 1; Third Lens Group G23) comprises an enlargement side lens (Figure 1; Lens L32) located at a nearest position to the enlargement side conjugate plane, the enlargement side lens having an asymmetric shape with respect to the third optical axis (see Figure 1; wherein lens L32 has an asymmetric shape with respect to optical axis Z), the asymmetric shape having a substantially D-shaped profile when viewed along the third optical axis (see Figure 1; wherein the lens L32 has a substantially D-shaped profile).
Regarding Claim 5, Amano as modified by Gohman and Kuroda discloses the limitations of claim 1 as detailed above.
Amano further discloses an intermediate image of the display image is formed at a position conjugate with the reduction side conjugate plane, and the intermediate image is projected on the enlargement side conjugate plane (see Figure 1 and Paragraph [0039]; wherein it is disclosed that the first optical system forms the image displayed by the image display elements as an intermediate image wherein the projection optical system projects images displayed by image display elements provided on a reduction side conjugate plane onto a magnification side conjugate plane as a magnified image).
Regarding Claim 6, Amano as modified by Gohman and Kuroda discloses the limitations of claim 1 as detailed above.
Amano further discloses a projector (Figure 5; Projection Type Display Device 100) comprising: 
a light source device (Figure 5; Light Source 20) configured to emit light (see Paragraph [0094]; wherein it is disclosed that light source 20 emits a light beam); 
a light modulation device (Figure 5; Transmissive Display Elements 11a-11c) configured to modulate light emitted from the light source device in accordance with image information (see Paragraph [0095]; wherein it is disclosed that transmissive display elements 11a-11c are optically modulated to produce an optical image); and 
a projection optical device according to claim 1 (see claim 1 rejection above) configured to project the light modulated by the light modulation device (Figure 5; Transmissive Display Elements 11a-11c) on a projection target surface (see Paragraph [0047]; wherein it is disclosed that the projection optical system is mounted in a projection type display device and utilized to project image information which is displayed on light valves onto a screen).
Regarding Claim 7, Amano as modified by Gohman and Kuroda discloses the limitations of claim 2 as detailed above.
Amano further discloses a projector (Figure 5; Projection Type Display Device 100) comprising: 
a light source device (Figure 5; Light Source 20) configured to emit light (see Paragraph [0094]; wherein it is disclosed that light source 20 emits a light beam); 
a light modulation device (Figure 5; Transmissive Display Elements 11a-11c) configured to modulate light emitted from the light source device in accordance with image information (see Paragraph [0095]; wherein it is disclosed that transmissive display elements 11a-11c are optically modulated to produce an optical image); and 
a projection optical device according to claim 2 (see claim 2 rejection above) configured to project the light modulated by the light modulation device (Figure 5; Transmissive Display Elements 11a-11c) on a projection target surface (see Paragraph [0047]; wherein it is disclosed that the projection optical system is mounted in a projection type display device and utilized to project image information which is displayed on light valves onto a screen).
Regarding Claim 8, Amano as modified by Gohman and Kuroda discloses the limitations of claim 3 as detailed above.
Amano further discloses a projector (Figure 5; Projection Type Display Device 100) comprising: 
a light source device (Figure 5; Light Source 20) configured to emit light (see Paragraph [0094]; wherein it is disclosed that light source 20 emits a light beam); 
a light modulation device (Figure 5; Transmissive Display Elements 11a-11c) configured to modulate light emitted from the light source device in accordance with image information (see Paragraph [0095]; wherein it is disclosed that transmissive display elements 11a-11c are optically modulated to produce an optical image); and 
a projection optical device according to claim 3 (see claim 3 rejection above) configured to project the light modulated by the light modulation device (Figure 5; Transmissive Display Elements 11a-11c) on a projection target surface (see Paragraph [0047]; wherein it is disclosed that the projection optical system is mounted in a projection type display device and utilized to project image information which is displayed on light valves onto a screen).
Regarding Claim 9, Amano as modified by Gohman and Kuroda discloses the limitations of claim 4 as detailed above.
Amano further discloses a projector (Figure 5; Projection Type Display Device 100) comprising: 
a light source device (Figure 5; Light Source 20) configured to emit light (see Paragraph [0094]; wherein it is disclosed that light source 20 emits a light beam); 
a light modulation device (Figure 5; Transmissive Display Elements 11a-11c) configured to modulate light emitted from the light source device in accordance with image information (see Paragraph [0095]; wherein it is disclosed that transmissive display elements 11a-11c are optically modulated to produce an optical image); and 
a projection optical device according to claim 4 (see claim 4 rejection above) configured to project the light modulated by the light modulation device (Figure 5; Transmissive Display Elements 11a-11c) on a projection target surface (see Paragraph [0047]; wherein it is disclosed that the projection optical system is mounted in a projection type display device and utilized to project image information which is displayed on light valves onto a screen).
Regarding Claim 10, Amano as modified by Gohman and Kuroda discloses the limitations of claim 5 as detailed above.
Amano further discloses a projector (Figure 5; Projection Type Display Device 100) comprising: 
a light source device (Figure 5; Light Source 20) configured to emit light (see Paragraph [0094]; wherein it is disclosed that light source 20 emits a light beam); 
a light modulation device (Figure 5; Transmissive Display Elements 11a-11c) configured to modulate light emitted from the light source device in accordance with image information (see Paragraph [0095]; wherein it is disclosed that transmissive display elements 11a-11c are optically modulated to produce an optical image); and 
a projection optical device according to claim 5 (see claim 5 rejection above) configured to project the light modulated by the light modulation device (Figure 5; Transmissive Display Elements 11a-11c) on a projection target surface (see Paragraph [0047]; wherein it is disclosed that the projection optical system is mounted in a projection type display device and utilized to project image information which is displayed on light valves onto a screen).
Regarding Claim 11, Amano as modified by Gohman and Kuroda discloses the limitations of claim 1 as detailed above.
Kuroda further discloses the first cylinder part (Figure 1; First Main Body 24) has a wide portion on an side nearest the second cylinder part (see Figure 1), and 
at least one lens of the second lens group is within the wide portion (see Figure 1; wherein third lens 35 is disposed in the wide portion).

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
The applicant alleges on page 6 that the limitation requiring “the second cylinder part to be sized to interfere with the flange part under a condition where an intersection between the first optical axis and the second optical axis remains at the position where α is the obtuse angle but α=90 ̊ “describes a size of the second cylinder part and/or the flange part and as such must be given patentable weight.
In response to argument A, the examiner highlights that the limitation in question contains direct contradictions which render the entirety of claim 1 indefinite. That is, claim 1 requires α be an obtuse angle (angle greater than 90 ̊ ) but also states that α = 90 ̊ . These limitations contradict one another and thereby necessitate the 112 rejection detailed above. Additionally, as depicted in figure 3 of the instant application the angle α is obtuse and the second cylinder part has no contact with the flange part. The angle α does not appear to be adjustable and as such what would occur if the angle α were 90 ̊ or less is immaterial as the claimed structure is directed towards the angle α being an obtuse angle.
All of the arguments presented by the applicant have been considered in their entirety, but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882